Title: Thomas Jefferson to Hugh Holmes, 21 July 1813
From: Jefferson, Thomas
To: Holmes, Hugh


          Dear Sir Monticello July 21. 13.
          Availing myself of your kind offer, I forwarded to Staunton by the stage 39.℔ unwashed Merino wool which I hope has reached you safely. the
			 cloth when made I would wish to have dyed of the darkest blue colour they can give it, which
			 I think you said was what they called a navy blue.
			 I yesterday wrote to Gibson & Jefferson to forward to the bank of Winchester, subject to your call, 30. Dollars which as well as I could judge from your information, would cover the expences of manufacture. with many apologies for giving you all this trouble, and
			 thanks for your undertaking it, be pleased to accept the assurance of my great esteem & respect.
          Th:
            Jefferson
        